Citation Nr: 0637015	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  97-32 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from July 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, denied a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU).

In February 2000, the Board remanded the issue of entitlement 
to TDIU for additional development.  In January 2003, 
pursuant to regulations in effect at that time, the Board 
sought to develop additional evidence in this matter.  In 
August 2003, after the regulations were rescinded, the Board 
again remanded this matter for further evidentiary 
development.  The development was completed and the RO 
continued to deny the veteran's claim; thus the matter has 
been returned to the Board for appellate adjudication.


FINDINGS OF FACT

1.  The veteran's only service-connected disability is post-
traumatic stress disorder (PTSD), for which a 50 percent 
rating has been assigned, effective from November 17, 1992.  

2.  The competent evidence of record does not demonstrate 
that the veteran is unemployable solely due to his service-
connected disability.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.340, 3.341(a), 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision.  In the Mayfield case, the 
U.S. Court of Appeals for the Federal Circuit addressed the 
meaning of prejudicial error (38 U.S.C.A. § 7261(b)), what 
burden each party bears with regard to the Court's taking due 
account of the rule of prejudicial error, and the application 
of prejudicial error in the context of the VCAA duty to 
notify (38 U.S.C.A. § 5103(a)).  The Federal Circuit held, in 
effect, that the Board must specify what documents satisfy 
the duty to provide notice to a claimant, and that the Court 
of Appeals for Veterans Claims must, if a case is appealed to 
the Court, specifically review the Board's findings regarding 
such notice.  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

In letters dated in June 2001, June 2004, and March 2005, the 
veteran was informed of VA's duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  We therefore believe that 
appropriate notice has been given in this case.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  First, in letters 
dated in July 2006 the veteran was advised of the Dingess 
decision and its mandate.  Second, since this is a TDIU 
claim, no specific disability rating may be assigned.  
Finally, since the claim for a TDIU is being denied, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.

II.  Factual Background

On VA examination in July 1981, the veteran reported that 
after service he went to orthopedic technology school for one 
year, but that at the end of his training he had difficulties 
with concentration and did not pursue this line of work.  He 
also got a tractor trailer license, but never was employed 
doing that.  He reported he had not held a job for more than 
two to three months in the past ten to eleven years.  He 
reported he lived in a shack in the woods with his girlfriend 
and had gotten along by buying and selling objects from flea 
markets and by his girlfriend working.  He reported that in 
the winter he did work for a neighbor, but had no regular job 
for two years, reportedly because of his intolerance of 
people and of taking orders.  

On VA examination in June 1983, the veteran reported he made 
jewelry and small articles and sold this in flea markets.  He 
reported he had a recent job tearing down a barn which lasted 
about three weeks and for which he was paid.  He also 
indicated he attended carpentry school in the prior year and 
remained there for two months.

VA treatment records dated from 1982 to 1985 showed that the 
veteran had sporadic employment only.

On VA examination in October 1987 it was noted that the 
veteran had a "poor work record".  He reported he drove a 
taxi for awhile, then came to Maine and did some logging, 
painting, and general laboring.  He claimed that for two 
winters he worked in Florida and had four months during the 
past summer as a self-employed carpenter.  

On VA examination in December 1989 the veteran reported he 
continued to live in a cabin in the woods.  He claimed he was 
self-employed, doing rough carpentry, and that he did not 
like to work with a crew.  The diagnosis was PTSD of moderate 
severity, and the examiner indicated that the veteran was 
self-employed, but would find extreme difficulty working for 
others. 

In a November 1992 memorandum, the veteran's representative 
indicated that the veteran was unable to hold down a job with 
the exception of the current sedentary labor which was given 
to him to assist with his daily living expenses.  The 
representative reported that the veteran was "helped in this 
area by a friend who allows him 2 days per week so he can buy 
groceries and such" and that "if not for the friendship the 
veteran could not complete part-time tasks".  

Received from the veteran in December 1992 was an Application 
for Increased Compensation Based on Unemployability (VA Form 
21-8940), in which he reported that his disability had 
affected full-time employment since his discharge from the 
Army.  He reported that the most he ever earned was $20,000 
in 1987.  He reported that he was self-employed as a 
carpenter and laborer doing building and sanding.  He 
reported he worked 2 to 3 days a week, and his highest gross 
earnings per month amounted to $525.  He reported he earned 
$6300 for the past 12 months.  He indicated he had completed 
the fourth year of high school, but had no other education 
and training before he became too disabled to work.  

On VA examination in December 1992,the veteran reported he 
did subcontracting of carpentry "for a day or two for 
contractors" because he could not do contracting himself.  

Received from the veteran in January 1994 was another VA Form 
21-8940, in which he reported that his PTSD disability had 
affected full time employment in 1969 and that he became too 
disabled to work in November.  He reported that the most he 
ever earned in one year was $8000 in 1989 when he worked as 
carpenter.  He reported he was self-employed and did working 
"repairs/bldg".  He claimed he worked sporadically, and his 
highest gross earnings per month was $500.  

Records from a VA vocational rehabilitation program show that 
in June 1995 the veteran completed two trimesters of training 
to enable him to fabricate and market jewelry of his own 
design.  In September 1995 he reported that his initial 
earnings averaged approximately $1200 per month from the 
manufacture and sale of his jewelry.  The veteran reported he 
had been active in this since the completion of his training, 
and he had formed a professional association with a sales 
organization in southern Maine which he was sure would 
increase his income.

The veteran submitted his Federal income tax return from 
1996.  He had filed a form for a sole proprietorship 
involving general light contracting, which took in $1971.37 
in gross receipts and sales and resulted in a net loss of 
$1488.90.  He had also filed a form for a partnership, 
"Gelinas & Call", which involved gemstone development and 
sales and jewelry manufacturing was started in 1987 and 
brought in $36,537.69 in gross receipts or sales and resulted 
in a loss of $12,322.02.  

Received from the veteran in May 1997 was information 
regarding his self-employment.  He indicated that his self 
employment involved carpentry for "Gelinas Light 
Construction Carpentry" and he worked on average 4 hours a 
week in 1996.  He claimed he lost approximately 400 hours 
from work in 1996, and had not worked in 1997.  He claimed he 
was the sole proprietor of this business.  His other business 
was a partnership, "Gelinas & Call", and involved jewelry 
repair, cutting, and fabrication.  He reported gross earnings 
of $18,268.85 in 1996 and $2937.37 in 1997, and a net loss of 
$6161.01 in 1996 and $967.38 in 1997.

On VA examination in May 1997, the veteran reported that over 
the past year he had worked for himself sporadically as a 
jewelry repair person.  He reported he used to be a carpenter 
but had to give that up because of his bad back and he had 
evidently managed to make very little income from his self 
employment in jewelry repair.  The examiner noted that in 
terms of industrial capacity, he has difficulty in adapting 
to stress and he would have a moderate impairment of his 
industrial capacity.  

On VA examination in January 1998, the veteran reported that 
since he left the service he had had over 30 jobs.  He was 
primarily self-employed and worked as a carpenter, 
landscaper, tree cutter, and in the jewelry business.  He 
claimed it was difficult to work around people because he 
became easily irritated and agitated around authority 
figures.  His longest held job was of a carpenter up until 
September 1996 when he started to have trouble with his back.  
He reported that he currently worked three to four hours a 
day in his jewelry shop attached to his home, but he claimed 
that the work did not bring sufficient income to support his 
family.  The examiner indicated that the veteran's PTSD 
symptoms had a moderately negative impact on his industrial 
functioning.  The examiner indicated that while the veteran 
was not employed as a full time worker, he continued to do 
some work in his private jewelry workshop attached to his 
home.  

In a February 1999 VA Social and Industrial Survey, it was 
noted that the veteran was visited by a community social 
worker in his small, attractive, and well-kept jewelry store 
called "Maine Stone Jewelry".  The veteran reported that 
while working as a carpenter six years before, he had fallen 
off a roof and injured his back.  He as self-employed as a 
subcontractor and was not eligible for worker's compensation.  
The veteran's wife did some babysitting in their home and 
worked as a waitress.  As a result of his back problems, the 
veteran was accepted in the VA vocational rehabilitation 
program and was placed in a highly individualized program to 
learn stone cutting and the jewelry business.  He claimed 
that during his training he had a poor work history due to 
his temper, panic attacks, mood swings, and general 
discomfort with other people.  He indicated that the jewelry 
business allowed him to work alone and feed his love for arts 
and crafts.  He indicated that for five years he had a home-
shop from which he sold jewelry, but last July he opened his 
current store.  The examiner summarized that throughout the 
veteran's post-service life he had been beset with employment 
and social problems that could easily be rooted in his 
Vietnam service, but that now it appeared for the first time 
that he might have a life that was settling down, and a 
career he could cope with.  It was also noted that one of the 
veteran's friends was working in the store during the social 
worker's visit.  

Received from the veteran was his Social Security statement 
of earnings.  This document showed that from 1969 through 
1998, his yearly earnings had ranged between a low of $0 (for 
twelve separate years) and a high of $2,603 in 1998.  

Received from the veteran in August 2000 was a statement in 
support of claim (VA Form 21-4138) in which he reported he 
was still operating a small jewelry store in Farmington, 
Maine, for the third year and that the profitability was 
still very marginal.  

On VA examination in April 2002, the veteran reported that 
his jewelry shop "holds its own" but did not make much 
money, and that it was so small only one or two people come 
in at a time.  He reported he could not deal with many more 
customers than that.  The examiner indicated that even though 
the veteran worked in a jewelry store, he was not able to 
deal with enough people to really make money at it.  He might 
spend all of his time making jewelry, but then he would need 
to hire help to sell the jewelry.  The examiner noted that 
the veteran's PTSD symptoms would prevent him from 
effectively dealing with employees, and that by himself he 
can only deal with a few customers a day before he is 
overwhelmed with avoidance.

Received from the veteran in August 2002 were copies of his 
Federal income tax returns from 1997 through 2001.  These 
records showed that in 1997 his partnership, "Gelinas & 
Call", took in $19,261.02 in gross receipts and sales, had 
total income of $11,881.42, and had ordinary income of 
$675.52.  In 1998 his partnership, "Gelinas & Call", took 
in $48,650.40 in gross receipts and sales and had ordinary 
income of $12,969.65.  In 1998 his partnership, "Gelinas & 
Call", took in $48,650.40 in gross receipts and sales, had 
total income of $28,322.53, and had ordinary income of 
$12,969.65.  In 1999 his partnership, "Gelinas & Call", 
took in $62,373 in gross receipts and sales, had total income 
of $23,985, and had ordinary income of $9684.  In 2000 the 
veteran apparently named his jewelry business "Mainestone 
Jewelry" and converted it into a sole proprietorship.  He 
took in $73,890 in gross receipts and sales, had gross income 
of $35,659, and had a net profit of $19,060.  In 2001 the 
veteran's sole proprietorship, "Mainestone Jewelry" took in 
$91,845 in gross receipts and sales, had gross income of 
$50,102, and had a net profit of $24,300.

In a May 2003 addendum to the April 2002 VA examination, the 
examiner indicated that his comment that the veteran was not 
able to deal with enough people to really make money as a 
jeweler was based on the veteran's reports that he could only 
deal with a few people per day.  The examiner noted that "in 
retrospect, my comment was inappropriate because he might 
only need to deal with a very few people if there was a sale 
with almost every encounter and each sale returned a large 
profit".  The examiner noted, however, that he did not know 
the details of the veteran's jewelry business, and that in 
April 2002, the veteran was suffering from PTSD that was 
severely limiting his social contact and that in most jobs 
that involve social interaction that would be a severely 
limiting problem, but the examiner was not sure how limiting 
it would be in the jewelry business.

In a May 2005 addendum to the above May 2003 addendum, the 
examiner noted that he had reviewed the veteran's claims 
file, and opined that it was more likely than not that the 
veteran's vocational problems were due to PTSD.  In another 
May 2005 addendum, the same VA examiner indicated that the 
veteran was employable on at least a part-time basis, noting 
that PTSD would not cause any physical limitations, but might 
at times cause social problems and concentration problems.  
The examiner opined that together the social and 
concentration problems would at least as likely as not result 
in too much impairment for full time work.

VA treatment records show that in April 2003 the veteran 
reported he was a jeweler and that in the past three years 
his usual employment pattern had been full-time, and in the 
past 30 days he had been paid for working 24 days.  He 
reported that his income over the past months was $1500 from 
employment.  In May 2003, he reported he was self-employed in 
a jewelry shop and worked 6 days a week for 10 hours a day.  
He reported he was doing all right financially, but made 
about $18,000 a year.  He reported that all he did was work, 
he did not take vacations, and that his work was his hobby.  
In April 2005 the veteran reported he was doing well with the 
jewelry business and had a new store in Farmington.  

On VA examination in October 2005 the veteran reported that, 
a couple of years before, he and his wife had opened a 
jewelry store, and he worked cutting stones and fixing 
jewelry.  He reported that his wife worked there, as well as 
a couple of part-time employees.  He indicated he stayed in 
the back of his shop doing his jewelry work, and did not 
interact with customers.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 55 because the 
veteran reported moderate difficulty with social and 
vocational functioning.  The examiner noted that the veteran 
had managed to arrange his life to accommodate his symptoms 
of PTSD.  It was also noted that the veteran had his own 
jewelry business so he could work at his own pace and without 
social contacts.  The veteran was not successful working for 
or with others.  

III.  Analysis

The veteran asserts that his service-connected disability 
(PTSD) renders him unemployable, and that entitlement to a 
TDIU is warranted.

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. §§ 3.340, 4.16(a).  Where these 
percentage requirements are not met, entitlement to the 
benefits on an extra-schedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service- connected 
disabilities.  38 C.F.R. § 4.16(b).

It is the established policy of VA that all veterans who are 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension (C&P) Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
§ 4.16(a).  38 C.F.R. § 4.16(b).  

The veteran's sole service-connected disability is PTSD, for 
which a 50 percent rating has been assigned, effective from 
November 17, 1992.  Thus, the veteran does not meet the 
schedular requirements necessary for the assignment of a 
total rating under 38 C.F.R. § 4.16(a).

The issue, therefore, is whether the veteran's service-
connected PTSD precludes him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  38 
C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  
The Court has indicated that, in essence, the unemployability 
question, that is, the veteran's ability or inability to 
engage in substantial gainful activity, has to be looked at 
in a practical manner, and that the thrust is whether a 
particular job is realistically within the capabilities, both 
physical and mental, of the appellant.  Id.  

Marginal employment shall not be considered substantially 
gainful employment, and generally shall be deemed to exist 
when a veteran's earned income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts-found basis 
(including but not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a).

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that 
provides an annual income that exceeds the poverty threshold 
for one person, irrespective of the number of hours or days 
that the veteran actually works and without regard to the 
veteran's earned annual income.  Other factors to be 
considered in determining whether a veteran is unemployable 
are his level of education, his employment history, and his 
vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 
221, 223 (1992).

A review of the medical evidence of record shows that there 
is recognition that the veteran's PTSD has caused industrial 
impairment.  However, it appears that the veteran has done an 
exemplary job of settling into an occupation (jewelry making) 
that allows him to maintain substantially gainful employment 
within the limitations of his service-connected disability.  
Likewise, on the most recent VA examination in 2005, the 
examiner noted that the veteran was not successful working 
for or with others, but that the veteran had managed to 
arrange his life to accommodate his symptoms of PTSD and he 
had his own jewelry business so he could work at his own pace 
and without social contacts.  

Although there have been several VA examination addendums in 
which the examiner's opinions appear to support a finding of 
marginal employment in the veteran's jewelry making business, 
the Board notes that the facts and circumstances of this 
case, as further discussed below, show the opposite.  Indeed, 
in the May 2003 addendum, the examiner admitted he did not 
know the details of the veteran's jewelry business, and that 
in April 2002 the veteran was suffering from PTSD that was 
severely limiting his social contact and that in most jobs 
that involve social interaction that would be a severely 
limiting problem, but the examiner was not sure how limiting 
it would be in the jewelry business.  

The Board will first consider the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  38 C.F.R. § 4.16(a).  
According to statistics provided by the Bureau of the Census, 
the poverty thresholds for one person under the age of 65 for 
the years from 1996 through 2001 (the years for which the 
veteran has provided Federal income tax returns) were $8,163; 
$8,350; $8,480; $8,667; $8,959; $9,214, respectively.  See 
U.S. Department of Commerce, Bureau of the Census, Current 
Population Survey, Poverty Thresholds.  In this case, it is 
apparent that at least from 1996 through 2001, the veteran 
has been earning well in excess of the poverty threshold for 
one person.  Subsequent to 2001, the reports have shown that 
the veteran's jewelry business continues to do well and he 
has even hired employees so that he can stay in the back of 
the shop and do his jewelry work.  Thus, from the period of 
1996 to the present, the veteran has not been marginally 
employed.  

In addition, the Board notes that a determination whether a 
person is capable of engaging in a substantially gainful 
occupation must consider both that person's abilities and his 
employment history.  See Gleicher v. Derwinski, 2 Vet.App. 
26, 28 (1991).  In this case, the evidence of record shows 
that the veteran has been employed in the same occupation 
(self-employed jeweler) since at least 1995, after he 
completed a vocational rehabilitation program to enable him 
to fabricate and market jewelry of his own design.  Since 
that time, it is apparent that the veteran has continued to 
make more money in this business each year.  It is undisputed 
that he runs his own jewelry business (and for at least three 
years the status of the business was a partnership with his 
wife).  Most recently he indicated his wife worked at the 
jewelry store.  It appears, however, that the veteran is 
responsible for the jewelry business and that most recently 
he does only the behind-the-scenes work of repairing and 
fabricating the jewelry.  Although it appears he is not 
actually in the front of the store, meeting with customers, 
he is still working at the store and earning income 
therefrom.  Thus, the veteran's work at the jewelry store 
cannot be considered merely marginal in nature, and it does 
not appear that he is employed in a protected environment 
such as a family business or sheltered workshop.  

After a review of the entire claims file, the Board concludes 
that the facts and circumstances are against finding that the 
veteran's service-connected PTSD precludes him from securing 
or following a substantially gainful occupation.  Thus the 
Board will not refer the case to the Director of the C&P 
Service for consideration of a TDIU rating on an extra-
schedular basis under 38 C.F.R. § 4.16(b).  As the 
preponderance of the evidence is against the claim for a TDIU 
rating, the benefit-of-the-doubt rule is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
denied.



_________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


